        Case 3:16-cr-00526-FAB Document 739 Filed 09/29/20 Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


    UNITED STATES OF AMERICA,

         Plaintiff,

                   v.                        Criminal No. 16-526 (FAB)

    RICARDO ALBERTO
    VILLA-GUILLÉN [8],

         Defendant.


                             OPINION AND ORDER 1

BESOSA, District Judge.

        Before   the     Court   is   defendant    Ricardo    Villa-Guillén

(“Villa”)’s pro se motion for new trial pursuant to Federal Rule

of Criminal Procedure 33 (“Rule 33”).          (Docket No. 696.)     For the

reasons set forth below, Villa’s motion is DENIED.

I.      Procedural Background

        On November 1, 2019, Villa was convicted of conspiracy to

possess with intent to distribute at least five kilograms of

cocaine in violation of 21 U.S.C. section 846.           (Docket No. 625.)

The facts underlying Villa’s conviction are set forth in the

Opinion and Order the Court issued on March 28, 2020.                 United

States v. Villa-Guillén, Case No. 16-526, 2020 U.S. Dist. LEXIS

56183 *1-8 (D.P.R. Mar. 28, 2020) (Besosa, J.).               Subsequently,


1
 Samantha Gowing, a second-year student at the University of Michigan Law
School, assisted in the preparation of this Opinion and Order.
        Case 3:16-cr-00526-FAB Document 739 Filed 09/29/20 Page 2 of 11



Criminal No. 16-526 (FAB)                                                    2

defense counsel filed a motion for a judgment of acquittal pursuant

to Federal Rule of Criminal Procedure 29 and for a new trial

pursuant to Rule 33.        (Docket No. 648.)      This Court denied both

motions.     Villa-Guillén, 2020 U.S. Dist. LEXIS 56183.             Villa now

moves pro se for new trial based on claims of prosecutorial

misconduct and ineffective assistance of counsel.               (Docket No.

696.)

II.   Discussion

      “Motions for a new trial are directed to the discretion of

the trial court.”       United States v. Wright, 625 F.2d 1017, 1019

(1st Cir. 1980).      A trial court “may vacate any judgment and grant

a new trial if the interest of justice so requires.”          Fed. R. Crim.

P. 33(a).     Villa may base his or her motion for a new trial on

newly discovered evidence or on other grounds, but this remedy

“must be used sparingly and only where a miscarriage of justice

would otherwise result.”        Fed. R. Crim. P. 33(b); United States v.

Del–Valle, 566 F.3d 31, 38 (1st Cir. 2009) (internal citation and

quotation marks omitted).

      Villa argues that a new trial is warranted because: (1)

defense    counsel   rendered    ineffective    assistance,    and    (2)   the

Assistant United States Attorney engaged in misconduct.                (Docket

No. 696.)      First, he contends that defense counsel failed to

present certain evidence at trial, to file a speedy-trial motion,
     Case 3:16-cr-00526-FAB Document 739 Filed 09/29/20 Page 3 of 11



Criminal No. 16-526 (FAB)                                                              3

and to object to the exclusion of a family member from the

courtroom    during     trial.           (Docket    No.   696.)         Second,      the

prosecutorial       misconduct      claim    concerns     allegations        that    the

Assistant    United    States       Attorney      knowingly    elicited       perjured

testimony    from    cooperating      witnesses      José     Herrera     and   Harold

Domínguez.

     If a Rule 33 motion is grounded on newly discovered evidence,

a defendant may seek redress within three years of the verdict.

Fed. R. Crim. P. 33(b)(1), including if the claim for prosecutorial

misconduct    rests     on    newly       discovered      evidence      of    perjured

testimony.    United States v. Huddleston, 194 F.3d 214, 217 (1st

Cir. 1999). Villa does not, however, offer new evidence to support

his perjury claim; instead, he only relies on trial testimony and

general allegations of perjury.             (Docket No. 696.)

     Because Villa presents no new evidence, the Court reviews his

motion pursuant to Rule 33(b)(2).                 This rule provides that “any

motion for a new trial grounded on any reason other than newly

discovered    evidence       must   be    filed    within     14   days      after   the

verdict.”    Fed. R. Crim. P. 33(b)(2).              The jury reached a guilty

verdict on November 1, 2019.              (Docket No. 625.)        Villa filed his

pro se motion for new trial seven months later, on May 8, 2020.

(Docket No. 696.)      His motion is time-barred and therefore DENIED.
     Case 3:16-cr-00526-FAB Document 739 Filed 09/29/20 Page 4 of 11



Criminal No. 16-526 (FAB)                                                  4

     For the reasons set forth below, even if it were not time-

barred, Villa’s motion for new trial is denied on the merits.

     A.     Prosecutorial Misconduct

            For claims pertaining to the subornation of perjured

testimony, a Court must first determine that there is a colorable

claim that the testimony was in fact perjured, and that the

prosecutor knowingly relied on this testimony.           United States v.

González-González, 258 F.3d 16, 22 n.1 (1st Cir. 2001).            The Court

need not address the Rule 33 standard unless Villa presents a

colorable claim that the prosecutor elicited false testimony. Id.;

See, e.g., Kiley v. United States, 260 F. Supp. 2d 248, 267 (D.

Mass. 2003) (denying Rule 33 motion without addressing the Wright

standard because “[t]here is absolutely no suggestion other than

Kiley’s   fantastic   speculation    that    the   government    used   false

testimony and ‘contrived his conviction through the pretense of a

trial’”).

            Villa cites no new evidence to suggest that there is a

colorable claim of perjury.    Instead, he only provides excerpts of

the trial testimony that he believes to be perjury.              (Docket No.

696 at p. 2.)    The jury heard this testimony at trial, however,

including   Herrera’s   concession    that    he   “signed   a   cooperation

agreement with the prosecution . . . to get a lower sentence.”

(Docket No. 636 at p. 41.)     Courts “do not assess the credibility
        Case 3:16-cr-00526-FAB Document 739 Filed 09/29/20 Page 5 of 11



Criminal No. 16-526 (FAB)                                                               5

of a witness, as that is the role reserved for the jury.”                          United

States      v.     Santos-Soto,     799    F.3d    49,     57     (1st    Cir.     2015).

Furthermore, a Court is “not a thirteenth juror, much less is he

a super-juror whose views of credibility could override the jury’s

verdict.” United States v. Freeman, 208 F.3d 332, 343 (1st Cir.

2000)       (citation     and   internal     quotation          omitted).    The    jury

appraised         and   accepted   Herrera’s       and    Domínguez's       testimony,

rejecting Villa’s contention that he “was not a member of the drug

trafficking organization.” (Docket No. 637 at p. 43.)                         That the

jury believed Herrera and Domínguez has no bearing on whether their

testimony is false.

              The Court finds that Villa’s motion fails to set forth

a colorable claim for perjury. Accordingly, his prosecutorial

misconduct claim is DENIED. See Gonzalez-Gonzalez, 258 F.3d at 22

n.1.

       B.     Ineffective Assistance of Counsel

              The Sixth Amendment of the United States Constitution

protects      a    defendant's     right   to     the    effective       assistance    of

counsel.         U.S. CONST. amend. VI.      The two-pronged Strickland test

governs       the       ineffective   assistance          of     counsel     analysis.

Strickland v. Washington, 466 U.S. 668 (1984); Malone v. Clarke,

536 F.3d 54, 62 (1st Cir. 2008).                    Pursuant to Strickland, a

defendant must show: (1) that counsel's performance was deficient,
     Case 3:16-cr-00526-FAB Document 739 Filed 09/29/20 Page 6 of 11



Criminal No. 16-526 (FAB)                                                         6

and (2) that the deficiency resulted in prejudice. Id. at 63

(internal citations omitted).             If the defendant fails to satisfy

either prong, the Court cannot grant the motion for new trial.

United States v. Carrigan, 724 F.3d 39, 44 (1st Cir. 2013).

           1.    Failure to Present Evidence

                 Villa    argues         that    certain   pieces    of    evidence

contradict the United States’ case: his immigration certificate

shows that he did not live in Puerto Rico at the time Herrera

claimed to be his childhood friend; his tax records “discredit the

prosecutions [sic] statement that [Villa] never worked or paid

taxes during the conspiracy;” and his aunt’s testimony, had she

given it, “would have been contrary to the government witnesses

. . . in many respects.”         (Docket No. 696 at p. 2.)           Villa states

that his counsel failed to present this evidence to the jury and

implies that this evidence undermines the credibility of Herrera’s

and Domínguez’s testimony.          Id.

                 Courts       are    highly       deferential       to    counsel’s

professional judgment at trial. Strickland, 466 U.S. at 689; Ouber

v. Guarino, 293 F.3d 19, 25 (1st Cir. 2002).               “The complex dynamics

of trial engender numerous missteps, but only the most inexcusable

will support a finding” of ineffective assistance of counsel.

Guarino,   293   F.3d    at   27.        For    example,   in   Guarino,    counsel

reiterated   several     times      in    his    opening   statement      that   the
        Case 3:16-cr-00526-FAB Document 739 Filed 09/29/20 Page 7 of 11



Criminal No. 16-526 (FAB)                                                     7

defendant would testify, but he later prevented defendant from

doing so.     Id. at 22.    Neither choice alone – the promise of the

testimony or the failure to deliver on that promise – would have

risen to the level of ineffective assistance, but the cumulative

effect of counsel’s missteps, however warranted a new trial, and

the finding of ineffective assistance of counsel was affirmed.

Id. at 28 & 36.

                  Villa    may   disagree    with     his    counsel’s    trial

strategy, but that does not constitute deficient performance of

professional responsibility.        See Lema v. United States, 987 F.2d

48, 54 (1st Cir. 1993) (“The decision whether to call a particular

witness is almost always strategic, requiring a balancing of the

benefits and risks of the anticipated testimony.”).              Furthermore,

unlike the testimony at issue in Guarino, the evidence Villa claims

defense counsel failed to present is overshadowed by the evidence

which was admitted at trial.           For instance, the jury observed a

photo    of   Villa,   Herrera   and    others   at   a     social   gathering,

constituting corroborating evidence that the men knew each other.

Villa-Guillén, 2020 U.S. Dist. LEXIS 56183 at *10.                     Although

Villa’s counsel may have been able to cast doubt on the assertion

that Villa and Herrera were childhood friends, the jury still would

have considered strong evidence of Villa and Herrera’s subsequent

acquaintance as adults.
     Case 3:16-cr-00526-FAB Document 739 Filed 09/29/20 Page 8 of 11



Criminal No. 16-526 (FAB)                                                    8

                   Villa argues that defense counsel failed to present

his “[tax] certification and records to discredit the prosecutions

[sic] statement that [he] never worked or paid taxes during the

conspiracy.”      (Docket No. 696 at p. 2.)       The United States referred

to Villa’s tax records outside the presence of the jury on two

occasions.     First, the United States mentioned the tax records at

sidebar regarding a preemptory challenge during voir dire. (Docket

No. 634 at p. 44.)         Second, the United States alleged that “this

Defendant has never filed a tax return” on the first day of trial

after the jury recessed for lunch.             Id. at p. 70.      The United

States did not introduce Villa’s tax records as evidence at trial.

                   Villa    received   a    certification   of    income   tax

returns from the Puerto Rico Department of Treasury before trial

demonstrating that he did not, in fact, file taxes during the drug-

trafficking conspiracy.        See Docket No. 706, Ex.3.      Whether or not

Villa worked or paid taxes during the conspiracy is likewise

unlikely to outweigh the strong incriminating evidence adduced at

trial.   Because Villa does not specify what testimony his Aunt

intended to provide, the Court cannot consider whether or not her

absence prejudiced Villa.

             2.    Failure to Impeach

                   Villa    argues   that   his   counsel   was   ineffective

because he failed to sufficiently impeach New York City Police
     Case 3:16-cr-00526-FAB Document 739 Filed 09/29/20 Page 9 of 11



Criminal No. 16-526 (FAB)                                                  9

Department Detective Dustin Genco (“Genco”).             (Docket No. 696 at

p. 2.)   On the third day of trial, Villa’s counsel cross-examined

Genco.   (Docket No. 635 at pp. 27-28.)           The cross-examination

consisted of three short questions.      Id.   The Court finds no reason

to question this trial strategy.        A laconic cross-examination is

not an inexcusable breach of professional duty; indeed, Villa does

not present any explanation for why the Court should view the

cross-examination as an error at all.          Accordingly, there is no

reason to conclude that the cross-examination of Genco prejudiced

Villa.

          3.    Failure to File a Speedy Trial Motion

                Villa   states   that   his    counsel    “was   ineffective

for . . . failing to file a speedy trial motion on time.”            (Docket

No. 696 at p. 2.)   His argument regarding the speedy-trial motion,

however, goes no further. “It is not enough merely to mention a

possible argument in the most skeletal way.”              United States v.

Zannino, 895 F.2d 1, 17 (1st Cir. 1990).            With no more than a

single sentence referencing a failure to file a speedy-trial
      Case 3:16-cr-00526-FAB Document 739 Filed 09/29/20 Page 10 of 11



Criminal No. 16-526 (FAB)                                                   10

motion, Villa has failed to provide “some effort at developed

argumentation.” Id. 2

            4.    The Alleged Denial of a Public Trial

                  Like     Villa’s   claim   regarding    the   speedy-trial

motion, his claim regarding the alleged denial of a public trial

is undeveloped.     See Zannino, 895 F.2d 1.         Villa states that his

counsel failed to “object to prosecutor excluded [sic] [his] family

member from [his] trial,” thus “denying [Villa] a public trial

that was open to them.”        (Docket No. 696 at p. 2.)         He does not

elaborate to which family members he refers, or pursuant to what

circumstances any was excluded.

                  The United States suggests that this claim refers

to the fact that “his sister was not present in the courtroom

during the testimony of other witnesses since she was a potential

trial witness herself.”        (Docket No. 706 at p. 8.)        Exclusion of

a   potential    witness   from   the   courtroom   is   an   accepted   trial




2 The United States asserts that “the failure to file a speedy trial motion is

not a factor to consider in determining whether the attorney’s conduct at trial
was deficient. (Docket No. 706 at p. 7.)     The right to effective counsel is
not, however, limited to trial. Maine v. Moulton, 474 U.S. 159, 170 (1985).
Instead, “the right attaches at earlier, ‘critical’ stages in the criminal
justice process ‘where the results might well settle the accused's fate and
reduce the trial itself to a mere formality.’” Id. (quoting United States v.
Wade, 388 U.S. 218, 224 (1967)); Butler v. Mitchell, 815 F.3d 87, 92 (1st Cir.
2016) (contemplating a motion for ineffective counsel based on failure to make
a speedy-trial argument but ultimately rejecting it for lack of a speedy-trial
violation).
     Case 3:16-cr-00526-FAB Document 739 Filed 09/29/20 Page 11 of 11



Criminal No. 16-526 (FAB)                                               11

procedure pursuant to Federal Rule of Evidence 615. Fed. R. Evid.

615 (“At a party’s request, the court must order witnesses excluded

so they cannot hear other witness’ testimony”).        Consequently, the

denial of a public trial argument is unavailing.

III. Conclusion

     For the reasons discussed above, the Court DENIES defendant’s

motion for new trial.

     IT IS SO ORDERED.

     San Juan, Puerto Rico, September 29, 2020.


                                       s/ Francisco A. Besosa
                                       FRANCISCO A. BESOSA
                                       UNITED STATES DISTRICT JUDGE
